De France, C.
The evidence in this case fails to disclose that W. S. Vescelius was possessed of authority *393from his wife, the defendant, to make the contract sued upon. Without such proof the action must fail. The most that can be claimed for the evidence in this respect is that the husband was agent for the wife in conducting a retail grocery business. Granting the fact that his agency was a general one for this purpose, it does not follow that he had authority to sell out the entire business, stock and fixtures in one transaction. This authority is not to be implied from such an agency. But, if it were, the further authority in such agent to employ some one else to do so at the cost of his principal cannot be implied therefrom. It is not necessary to notice the other questions discussed by counsel. The evidence being insufficient to support the same, the judgment should be reversed and the cause remanded.
Bising and Stallcup, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is reversed and the cause remanded.

Reversed.